Citation Nr: 0830585	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
20 percent for prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable disability 
rating for bilateral hearing loss, effective December 2, 
2003, the date of the claim.  The June 2004 rating decision 
also granted service connection and assigned a 100 percent 
disability rating for prostate cancer associated with 
herbicide exposure, effective October 21, 2003, the date of 
prostate surgery and assigned a 20 percent disability rating, 
effective May 1, 2004, the date of the day following the 
required six-month period after treatment that warranted the 
100 percent disability rating. 

By a May 2005 rating decision, the RO determined that it was 
clear and unmistakable error to assign the veteran a 100 
percent disability rating from October 21, 2003, the date of 
prostate surgery, because October 21, 2003 preceded the date 
upon which the veteran filed his claim for entitlement to 
service connection for prostate cancer, December 2, 2003.  
Thus, the May 2005 rating decision assigned the veteran a 100 
percent disability rating, effective December 2, 2003.   

The issue of entitlement to an initial disability rating in 
excess of 20 percent for prostate cancer addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since December 2, 2003, the effective date of service 
connection, the veteran's service-connected bilateral hearing 
loss is manifested by no more than auditory acuity level II 
in the left ear and I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met since December 2, 2003, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The veteran's claim for a compensable initial disability 
rating for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
veteran in this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in June 2004.  The veteran has not indicated that 
he was seen regarding his bilateral hearing loss by any 
provider or at any time other than the treatment reflected in 
the current medical records on file.  Therefore, the 
veteran's service treatment records and all identified and 
authorized post-service treatment records available and 
relevant to the issues on appeal have been requested or 
obtained.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Initial Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.          38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

The veteran underwent VA audiological examination in June 
2004.  The pure tone thresholds, in decibels, were 35, 60, 
55, 45 for the right ear and 30, 60, 60, 50 for the left ear, 
both measured at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The averages were 49 in the right ear and 50 
in the left ear.  Speech recognition ability was 92 percent 
in the right ear and 88 percent in the left ear.

For the right ear, the average pure tone threshold of 49 
decibels, along with a speech discrimination rate in the 92 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 50 decibels, along with a speech 
discrimination rate in the 88 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left 
ear, the poorer ear, is Roman Numeral II, and the right ear, 
the better ear, is Roman Numeral I, the appropriate rating is 
0 percent under Diagnostic Code 6100.  

In his December 2004 Notice of Disagreement and in his 
November 2005 Statement of Substantive Appeal; the veteran 
contended that the severity of his hearing loss warranted a 
compensable initial rating.  The veteran has not contended 
that his hearing loss has worsened since the date of the June 
2004 VA examination.  Thus, a new examination to determine 
the current severity of the veteran's hearing loss is not 
required.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the June 2004 audiometric test results, 
as compared to the rating criteria, a compensable rating may 
not be granted. 

As the preponderance of the evidence is against the claim for 
a higher rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.


REMAND

The veteran is seeking an initial disability rating in excess 
of 20 percent for his service-connected prostate cancer.  
Additional development is needed prior to further disposition 
of the claim.

In the veteran's November 2005 Statement of Substantive 
Appeal, dated almost eighteen months after his VA examination 
in June 2004, he asserted that he required the use of 
absorbent materials during the day and night and changed the 
materials two-to-three times each day.  As report of the VA 
examination indicated that the veteran experienced minimal 
leaking two-to-three times each day and that he required the 
use of one absorbent material each day, the veteran's 
November 2005 statement could indicate a worsening of 
incontinence related to his service-connected prostate 
cancer.  

Further, it is possible that the veteran underwent treatment 
for incontinence related to his service-connected prostate 
cancer after the date of the last treatment record associated 
with the claims file, September 15, 2005.  Records of this 
additional treatment may provide evidence of symptomology not 
previously considered by the RO.  To ensure that the 
veteran's compete medical records are obtained, the RO should 
request the veteran's VA treatment records, dated from 
September 15, 2005 to the present.   Bell v. Derwinski, 2 
Vet. App. 611 (1992).

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
veteran was last afforded a VA examination in June 2004, as 
well as because it appears that there may be outstanding 
treatment records relevant to this claim, the Board will 
remand the case for further development. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's VA treatment 
records from the Hines, Illinois VA 
Medical Center pertaining to treatment 
of incontinence related to the 
veteran's service-connected prostate 
cancer, dated from September 15, 2005 
to the present.  

2.  Schedule the veteran for an 
examination to determine the current 
severity of incontinence related to his 
service-connected prostate cancer.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
indicated tests, including x-rays, should 
be conducted.

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected prostate cancer.  In 
particular, the examiner should provide 
information as to the severity of the 
veteran's incontinence, specifically the 
requirement of daily use of absorbent 
materials and the frequency with which 
the materials must be changed.

A complete rationale for any findings and 
opinions expressed should be included in 
the examination report.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the claim 
for an increased initial disability 
rating for prostate cancer.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


